Per Curiam:
The order should he modified so as to deny the motion of the defendant to vacate or modify the original order for the examination of the individual defendant and the defendant Sulzberger & Sons Company; the original order requiring the examination of both defendants reinstated, with ten dollars costs and disbursements to the plaintiff; the date of the examination to he fixed on the settlement of the order. Present—Ingraham, P. J., Laughlin, Clarke, Miller and Dowling, JJ. Order modified as directed in opinion, with ten dollars costs and disbursements to plaintiff. Settle order on notice.